uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division a krrekrrerekrkkekkekreree -t ep raeity kreerekrerrkerekkrerrerrrrereee kreereekrrrekrkerrerrereere actn ferrer ekkerekkeekrkekkkeer rrerkkrkerkrekeekrkekrkekekkrkekekkrer legend church a rreekkkeekrkekekkkekeekrrkrkaekee congregation a krkrekekkkkekekrkkkkrkrkkkrrkrkee krrekrkrrkrkeker congregation bi z ferrer kerkerkekekekekerereekrekrkekekere rrerkekrkekrkekeekererkeerekrkkrkerkrkreke congregation cc rrr rr kr keke kek ker eker erk keke kk kekkekrrrerekerrekrkerrkkrerrerrreer corporation b me kr keke krkrekkkeekrkekrkkekekrkekree health system kbekrkkkkkkkkkek subsidiary a kkkekkkkekerekekkekkekse -2- krekkkekkekrkkek subsidiary b rrekkkkkkkekekkekrkk kk kkk ek division d ker rkkekkkkkekrkekkee division eo berr kkkekkkkekkkkeeeke division fm brk rrr rrr kekkkkekkekkekkeke subsidiary cc mr kk kekrkekkekkrkekkekkekrker predecessor plans plan pl rrr kerr keke kkk ke kek kee kerr kerr rk kr rrr krrekekekekkkkkeekrer plan p rk kekrkekrekreekeekkekekrkerekrrrkekkerr rrr ek rrkerkrkekkekekrkkrkekkrrekeek plan p ek kkkkkekekeekkekkekrrkekrrekekrkrrrkkre rekkekkaekekkekkkekkrrkkrkrkrkrek plan pp me kkk keke krekrkekekekrekrerkrerekrrkekerreeke krrekkekekrkekrkrrkrerkekerer kerr ek plan ps m rk e kr kerr keke kekkekr err rekrrkekrakekrkkk kkk kreerekkekkeekrkrkkkereerkerek plan p6 orr rrr kkk rk ak kk eker keke keke kkk eek a rekkrkekkekekrkkkkrkkkkr rrr krek plan p rrr kr kkk ker kek keke kerr eker kerr err ere kk ik kkeekrkkekkkekkekkerekrkekekkke plan p mm kr ek kekkraekrekkeekkkrer kkereekerrekreee eere rrr rrr rrekrekrekkkekrrkekekekekerkrekrekekrkekrekekekrkereeee krekekkkkerekreekke current plans plan y rreererkkeekerkreekrekrkrkrekkrrerkrrrkr kerr keke plan x kekkkrkekeekkkekrkrkekereekrrrerekkkekekekkkrkrkkkarkk rrr k committee b krrkekrkekkkekrkrekrkkkkekrkkkeee rekkkrkekekerekeekrkkrrke state l kkkkkeerk directory d kr kkk kk ree rrr e ek eek eek er ladies and gentlemen this i sec_2001 july in response to a ruling_request dated date may as supplemented by letters dated date submitted on your behalf by your authorized representative concerning whether certain plans qualify as church plans under sec_414 of the internal_revenue_code december the code and date the following facts and representations have been submitted on your behalf congregation a congregation b and congregation c are religious groups of women identified with church a congregations are listed in directory d and these kreerekekkekkekrse congregation a is a congregation of church a women that originated in europe in and later incorporated in state l as a non-profit corporation the articles of incorporation of congregation a provide that its mission includes caring for the sick injured and infirm the distressed and unfortunate and providing for the physical intellectual educational and spiritual needs of its members during the 1970's congregation a established a state l not-for-profit health care corporation and congregation a controlled this health care corporation because the corporation's board_of directors were comprised exclusively of members of congregation a devoted to furthering the religious mission of congregation a through providing care for the spiritual psychological social and physical needs of the sick injured aged infirm distressed and unfortunate the health care corporation was congregation c is a not-for-profit corporation organized and existing under the laws of state l congregation c temporal affairs of a church a institute is to conduct the apostolic business and the purpose of congregation b was incorporated on date and is operated exclusively for non-profit purposes congregation b and the business or objects to be carried on and promoted by congregation b include the fulfillment of its characteristic works the visitation of the sick in homes and the care of the sick in hospitals and c the care of girls and women of the aged of orphans and the exercise of all other corporal and spiritual works of mercy the education of the young the purposes of b a health system is identified with church a and was created during the reorganization of the three regional health systems b and c with the intent to serve their of congregations a combined health care ministries in a collaborative manner although health system was originally incorporated as corporation b restated to rename corporation b as health system effective the articles of incorporation were amended and kekekrkkrkrrekrkekek of the code rocording to article iii of its articles kerkkkke ke kekk of incorporation and its by-laws health system as successor to corporation b operates exclusively for religious charitable educational and scientific purposes within the meaning of sec_501 in all instances health system acts in accordance with church a tradition in all matters of operations and in the discharge of governance and will abide by the ethical and religious directives for church a's healthcare services as approved by the national conference of bishops and as promulgated by the local bishop under article iii of its amended and restated articles of incorporation one of the purposes of health system is to establish develop own sponsor manage promote and or conduct the affairs of an integrated system including hospitals nursing homes housing centers and such other ancillary facilities including but not limited to rehabilitation centers behavioral health centers home health programs hospices pharmacies laboratories human service programs and related_services all of which are to be used to enhance the health of the community and to foster other spiritual pastoral religious and charitable work the three religious sponsors of health system i and congregation c congregation a congregation b representatives comprise the classes of membership of health system the general superior the general secretary the general treasurer and the councilors of congregation a ii congregation b a fourth class of a member body comprised of six membership of health system is representatives two representatives being appointed annually by each of the three religious sponsors each of the sponsor members has significant reserved powers that are enumerated in the articles of incorporation iii congregation c or their and health system was determined to be tax-exempt under sec_501 as an agency_or_instrumentality that is operated supervised or controlled in connection with church a system is also listed in the current edition of directory d of the code in a group ruling dated june health brekekkkrkkkkrkek health system has three subsidiaries subsidiary a the by-laws of subsidiary a and subsidiary b reserve to subsidiary b and subsidiary c corporate member of subsidiary a subsidiary b and subsidiary c health system significant powers including the power to elect and remove with or without cause the subsidiaries' directors health system is the sole subsidiary a is a state l not-for-profit corporation that was formed contemporaneously with the creation of health system in order to own and operate all of the hospitals of congregation a congregation b and congregation c service issued a letter dated january determined that subsidiary a is exempt from tax as an organization described in sec_501 subsidiary a's activities are conducted through seven unincorporated hospitals called divisions substantial reserved powers including the power to amend the articles of consolidation and by-laws of subsidiary a event of dissolution the assets will be distributed to the religious sponsors edition of directory d subsidiary a is listed in the current of the code that the health system has in the subsidiary b is a state l not-for-profit corporation in all formed during the reorganization to operate all of its long- term care and independent senior living institutions instances subsidiary b acts in accordance with the church a tradition in all matters of operations and in the discharge of governance and abides by the ethical and religious directives of the church a healthcare services important and significant reserved powers over subsidiary b subsidiary b charitable educational and scientific purposes within the meaning of sec_501 activities are conducted through fourteen unincorporated divisions including the power to amend the articles of consolidation and by-laws of subsidiary b assets will be distributed to the religious sponsors co krkkkkk kee divisions of subsidiary b division d health system has substantial reserved powers is organized and operates for religious in the event of dissolution the health system has subsidiary b's of the code prior kerekrkkkekkkkek division e and division f were tax-exempt organizations under sec_501 on k x kkk divisions d a tax-exempt_organization under sec_501 that is listed in directory d e and f were folded into subsidiary b of the code and were listed in directory d subsidiary c is a for-profit subsidiary with fewer than between and plan p between and december and december less than percent of and such employees constituted less employees certain employees of subsidiary c participated in plan p than percent of the employees in such plans january the participants in plan y were employees of the for-profit during subsidiary c grew affiliates of health system to more than employees in anticipation of this growth the portion of plan y employees attributable to employees of subsidiary c were transferred to another plan of health system to limit the number of employees of for-profit entities from participating in plan y and protect plan y's church_plan status entities of health system have been allowed to participate in plan y ever participated in plan p any for-profit entities affiliated with health system were eligible to participate in plan x no employees of health system's for-profit entities only employees of tax-exempt since january no employees of or plan p prior to the reorganization certain predecessor plans through p plans p by and associated with congregation a congregation b and congregation c were maintained by entities controlled as follows health system was originally incorporated as corporation pursuant to the reorganization health system is the named b successor to corporation b with the health system of congregation b under its articles of incorporation health system operates exclusively for religious charitable educational and scientific purposes within the meaning of sec_501 the entity previously affiliated of the code rrekkkekekekkkkeke corporation b the predecessor to health system a pension_plan for the benefit of the maintained plan p employees of its health care system in a letter dated september plan p e of the code subsidiary_corporation b congregation b the service issued a ruling holding that a church_plan under section and that congregation b's health care met the requirements as was controlled by church a through congregation a maintained a pension_plan plan p the benefit of the employees of its health care system letter dated january holding that plan p under sec_414 of the code and that the plan was maintained and controlled by church a through congregation a met the requirements for a church_plan the service issued a ruling for ina congregation c maintained a pension_plan plan p for the benefit of the employees of its health care subsidiary in a letter dated march to the health care subsidiary of congregation c that concluded that plan p sec_414 and controlled by church a through congregation c met the requirements as a church_plan under of the code and that plan p the service issued a ruling was maintained health system controls subsidiary a subsidiary b and health system in addition during the period of which covered employees of health system subsidiary c reorganization through december adopted and was the sponsor and administrator of plans p through p subsidiary a subsidiary b and subsidiary c company for the entire health system health system controls each of the employers and their employees who participated in the predecessor plans subsidiary b participating in the predecessor plans and the current plans or subsidiary c employed all the employees health system subsidiary a as the parent during the period of reorganization the retirement program existed as follows those employees who had been employed by the health care subsidiary of congregation c prior to the reorganization continued to participate in plan p krerkkkekekkekekre the those employees who had been employed by those employees originally employed by corporation b health care subsidiary of congregation b continued to maintained by its successor health participate in plan p system those employees who had been employed by division d prior to the reorganization continued to participate in plan p and plan p division e prior to the reorganization continued to participate in plan p been employed by division f prior to the reorganization continued to participate in plan p had been employed by the heath care subsidiary of congregation a continue to participate in plan p employees of corporation b congregation c division d division e and division f became employees of health system subsidiary a or subsidiary b effective at the time of the reorganization and they did not become participants in the current plans until january participants in plan y and plan x frozen when the employees became those employees who had and those employees who and the other plans were in short the and plan p effective date health system's plan p and were merged and an annuity purchase also effective january since date only employees of tax- congregation a's health care system's plan p restated to form plan y health system established plan x from arrangement described in sec_403 of the code that date forward all eligible employees of health system subsidiary a and subsidiary b commenced to participate in plan y or plan x exempt entities of health system have been allowed to participate in either plan y or plan x plan x implementation of the new health system retirement program effective january system retirement program which were merged to form plan y made to any of the accounts of the predecessor plans effective january however health system is determination_letter requests for those plans which are not sec_403 plans and they have been frozen since that date remained part of the current health the predecessor plans in effect prior to in the process of preparing no new contributions were except for plan y and except for plan p and plan p -10- krrkkkkkkrkkrkkreer no employees from any for-profit entities affiliated with health system are eligible to participate in the current plans because plan y and plan x require that affiliated employers be exempt from tax under sec_501 of the code health system's board_of directors convened a meeting to xek and the board adopted operating rules is the management and administration of the establish committee e and procedures governing the committee effective x kkk xe committee e predecessor plans plan p plans plan y and plan x and a maximum of eleven members and must have at least one representative from congregations a board_of directors appoints each member of committee e and this board must appoint a successor to fill any vacancies the principal purpose of through plan p committee e was committee e has a minimum of five b or c health system's and the current based on the foregoing you request a letter_ruling that plans p through p i kk through december and after january sec_414 e as structured from k k kx plan y and plan x on constitute church plans under code ii and to qualify under sec_401 of the code an employees' plan generally must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 minimum_funding standards of sec_412 sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 b e b qualified_pension plans also must meet the each of these and h sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code - krkrerkrerekrekeee sec_414 e b of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 e b or their beneficiaries sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church or in pertinent part sec_414 b of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 e of sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches -12- kekekrkrkkkerkrkrkeee in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b of the code by virtue of the organization's affiliation with a church or a convention or association of churches be established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 as provided in sec_414 or by an organization described in sec_414 e a of the code in addition a church_plan must in this case congregation a congregation b and congregation c are religious orders that are an integral part of church a and are engaged in carrying out the health care mission of church a congregation c are not-for-profit corporations exempt from tax under sec_501 religious bonds and convictions with the church and are listed in directory d congregation a congregation b and of the code share common beginning with the period of reorganization congregation a congregation b and congregation c commenced to control health system because the representatives of the congregations comprise the membership of health system and as sponsors they serve as members and appoint other members to the membership body of health system the member body has significant reserved powers profit corporation that operates exclusively for religious charitable educational and scientific purposes within the meaning of sec_501 of the code and is listed in directory d health system is a not-for- health system controls subsidiary a subsidiary b and subsidiary c because health system is the sole member of each of these subsidiaries and has powers of appointment and removal of their directors not-for-profit corporations that operate exclusively for religious charitable educational and scientific purposes subsidiary a and subsidiary b are kkkkekkekkkkekkeke within the meaning of sec_501 subsidiary a and subsidiary b are listed in directory d of the code any organization listed in ‘directory d is considered of the code and their employees are deemed to be associated with church a within the meaning of sec_414 e d employees of church a within the meaning of sec_414 b subsidiary a and subsidiary b reason of sharing common religious bonds and convictions as evidenced by their listing in directory d health system and its subsidiaries are associated with church a by of the code in view of the control of the boards of directors of the employees of health system and subsidiary a and subsidiary b by health system and their relationship to church a through congregation a congregation b and congregations subsidiary a and subsidiary b are deemed employees of church a under sec_414 e b rules e c employer of the employees of health system subsidiary a and subsidiary b for purposes of the church_plan rules of sec_414 of the code additionally under the principles of section of the code church a is deemed to be the of the code for the church_plan prior to date subsidiary c a for-profit or its predecessor plans plan p which was less than percent of the total entity owned by health system had fewer than employees participating in plan y and plan p participants in plan y and less than percent of the total participants in either plan p therefore we conclude that plan y plan p requirements of sec_414 b substantially_all of the individuals included in plan y plan p e are individuals described in section or sec_414 e b of the code satisfied the or plan p and plan p of the code because and plan p having established that the employees of health system and subsidiaries a and b are deemed to be employees of church a administers the predecessor plans and current plans is the remaining issue is whether committee e which arr rr ack rk kr ok controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program within the meaning of sec_414 e a of the code the principal purpose of committee e is the management and its members must include at least one representative and administration of the predecessor plans plan p plan p and the current plans plan y and plan x system's board_of directors appoints each member of committee e from congregations a church a through congregation a congregation b and congregation c controls health system thus plan p maintained by an organization described in sec_414 e a of the code and plan y and plan x are through plan p through b or c health accordingly based on these facts and representations we as structured through p conclude as follows erom e kee ke eek through december plan y and plan x on and after january church plans under code sec_414 i plans p and ii constitute this letter expresses no opinion whether any of the predecessor plans or the current plans are qualified under sec_401 of the code letters are to be addressed to ep determinations internal_revenue_service covington ky in accordance with the instructions in rev to whether any of the plans meet the requirement of sec_403 of the code proc internal_revenue_bulletin similarly this letter expresses no opinion as requests for determination this ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office - kkkkkkkrkkrkkkkek if you have any questions please contact kkek i d dollar_figure - errr qt kek karl kkee sincerely yours alan c pipkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
